Case 1:21-cv-20349-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 1 of 14




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION
                                             CASE NO.:

  HENRY OROZCO,

            Plaintiff,

  vs.

  HIBACHI GRILL, INC. a Florida profit corporation
  D/B/A HIBACHI GRILL AND NOODLE BAR,
  and JAIME ZAHRAN, individually, and OSAMA
  JALAVI, individually,

         Defendants.
  __________________________________________/

                                                    COMPLAINT

           Plaintiff HENRY OROZCO, (hereinafter “Plaintiff”) by and through his undersigned

  attorney hereby sues Defendants HIBACHI GRILL INC., a Florida profit corporation D/B/A

  HIBACHI GRILL AND NOODLE BAR (hereinafter, "HIBACHI GRILL”), JAIME ZAHRAN,

  individually (hereinafter ZAHRAN), and OSAMA JALAVI, individually (hereinafter, JALAVI)

  (collectively “DEFENDANTS”) and states as follows1:

                                         JURISDICTION AND VENUE

  1. This is an action for damages and other relief for unpaid overtime wages and unlawful

        termination committed by Defendants pursuant to the Fair Labor Standards Act, 29 U.S.C. §§

        201-219 (“FLSA”).

  2. Jurisdiction is conferred upon this Court pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.



  1
    Additionally, Plaintiff has also filed a Charge of Discrimination with the Equal Employment Opportunity
  Commission alleging sexual orientation discrimination and retaliation in violation of Plaintiff’s rights under Title
  VII, the Florida Civil Rights Act, and local laws. Plaintiff will amend the Complaint to include these additional
  claims as such time when all required administrative remedies have been appropriately exhausted.

                                                             1
Case 1:21-cv-20349-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 2 of 14




   3. Venue is proper for the United States Court for the Southern District of Florida because

      Plaintiff was employed in the Southern District of Florida by Defendants, which at all material

      times conducted, and continues to conduct, business in the Southern District of Florida, and

      because the acts that give rise to Plaintiff’s claims occurred within the Southern District of

      Florida and because Defendants are subject to personal jurisdiction there.

   4. Plaintiff says that all conditions precedent to the maintenance of this action have heretofore

      been performed or have been waived.

                                                PARTIES

  5. Plaintiff at all times pertinent to this complaint resided within Miami-Dade County, Florida.

     Plaintiff is over the age of eighteen and otherwise sui juris.

  6. During all times relevant to this Complaint, Plaintiff was employed by Defendants. Plaintiff

     was therefore an employee as defined by 29 U.S.C. § 203(e).

  7. Defendant HIBACHI GRILL is a Florida profit corporation organized and existing under and

     by virtue of the laws of Florida and is registered to do business within Florida. Defendant

     HIBACHI GRILL had, at all times material hereto, conducted substantial and continuous

     business within Miami-Dade County, and is subject to the laws of the United States and the

     State of Florida.

  8. Defendant HIBACHI GRILL is an “employer” as defined by 29 U.S.C. § 203(d) and (s)(1), in

     that it has employees engaged in commerce or in the production of goods for commerce or that

     has employees handling, selling, or otherwise working on goods or materials that have been

     moved in or produced for commerce by any person.




                                                   2
Case 1:21-cv-20349-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 3 of 14




  9. Specifically, Defendant HIBACHI GRILL is a restaurant where they use goods transported

     across interstate lines. Plaintiff regularly cooked on the line as well as assisted with the cleaning

     of the restaurant and customer service.

  10. At all times material to this Complaint, HIBACHI GRILL, has had two (2) or more employees

     who have regularly sold, handled, or otherwise worked on goods and/or materials that have

     been moved in or produced for commerce which as employees subject to the provisions of the

     FLSA, 29 U.S.C. § 207.

  11. Plaintiff’s work for Defendants was actually in or so closely related to the movement of

     commerce while he worked for Defendants that Plaintiff is covered under the FLSA through

     individual coverage, as Plaintiff regular and recurrently used the instrumentalities of interstate

     commerce. More specifically, Plaintiff regularly handled and cooked food products, utilized

     telephones, and cleaning supplies.

  12. Defendant HIBACHI GRILL upon knowledge and belief, has had gross revenue which

     exceeds $500,000 for each of the past three (3) years and utilizes goods in the flow of

     commerce across state lines.

  13. Defendant ZAHRAN is a corporate officer of and/or owner and or manager, and exercised

     operational control over the activities of, corporate Defendant, HIBACHI GRILL.

  14. Defendant ZAHRAN acted directly in the interest of the company, HIBACHI GRILL. Upon

     all available information, ZAHRAN controlled the manner in which Plaintiff performed his

     work and the pay he was to receive.

  15. Defendant OSAMA JALAVI is a manager, and exercised operational control over the activities

     of, corporate Defendant, HIBACHI GRILL.




                                                    3
Case 1:21-cv-20349-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 4 of 14




  16. Defendant JALAVI acted directly in the interest of the company, HIBACHI GRILL. Upon all

     available information, JALAVI controlled the manner in which Plaintiff performed his work

     and the pay he was to receive.

  17. All defendants were “employers” of Plaintiff as the term is defined under 29 U.S.C. § 203(d).

  18. All other conditions precedent to this action have been performed or have been waived.


                                      GENERAL ALLEGATIONS

  19. Plaintiff is a non-exempt employee of Defendants and is subject to the payroll practices and

     procedures set forth hereinafter, and who worked in excess of forty (40) hours during one of

     more workweeks within three (3) years of the filing of this complaint.

  20. Specifically, Plaintiff performed work for Defendants as a non-exempt full-time cook from on

     or about 2015 until on or about December 11, 2020.

  21. At all times pertinent to this action, Defendants failed to comply with 29 U.S.C. §§ 201 – 219

     in that Plaintiff performed services for Defendants for which no provision was made to

     properly pay for those hours worked over forty (40) in a given workweek.

  22. Based on the information currently available to Plaintiff, Plaintiff was paid an average rate of

     $15.50 per hour. He was paid every two weeks.

  23. Plaintiff, routinely worked an average of 78 to 84 hours per week during the period of time

     covered by this Complaint. Specifically, the Plaintiff worked on average 13-to-14-hour days,

     six (6) days a week.

  24. Despite the fact that Plaintiff worked over 40 hours in a workweek, he was not paid overtime

     by Defendants. Specifically, Defendants failed to compensate Plaintiff at a rate no less than

     one and one and half times his regular rate for all hours worked in excess of forty (40) hours.




                                                   4
Case 1:21-cv-20349-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 5 of 14




  25. At all times pertinent to this action, Defendants failed to comply with 29 U.S.C. §§ 201 – 219

     in that Plaintiff performed services for Defendants for which no provision was made to

     properly pay for those hours worked over forty (40) in a given workweek.

   26. Defendants and their representatives knew that Plaintiff was working overtime, and that

      Federal law requires employees to be compensated at time and one-half per hour for overtime

      pay.

   27. Defendants maintained complete control over the hours Plaintiff worked and the pay he was

      to receive.

   28. In November 2020, Plaintiff complained to Defendants about the Defendants’ failure to pay

      at the proper rate for each hour of overtime. Specifically, Plaintiff complained to ZAHRAN

      and JALAVI.

   29. On or around December 11, 2020, shortly after Plaintiff’s last complaint, Plaintiff was

      terminated by JALAVI.

   30. Plaintiff suffered adverse employment consequences as a result of his exercise of rights

      protected under the FLSA in that he claimed his right to payment of overtime wages.

   31. Any other reason for Plaintiff’s termination is merely pretext for Defendants’ unlawful

      termination of Plaintiff.

   32. The temporal proximity of Plaintiff’s complaints regarding the improper pay and the adverse

      employment actions taken against him including but not limited to the constant store transfers

      and his termination creates the presumption that Defendants retaliated against Plaintiff for

      attempting to exercise his rights under the law.

  33. Plaintiff has retained the undersigned firm to prosecute this action on his behalf and has agreed

     to pay it a reasonable fee for its services.



                                                    5
Case 1:21-cv-20349-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 6 of 14




  34. Plaintiff is entitled to his reasonable attorneys’ fees and costs if he is the prevailing party in

     this action.

                                            COUNT I
                                VIOLATION OF FLSA/OVERTIME
                                    against HIBACHI GRILL

  35. Plaintiff, re-alleges and reaffirms paragraphs 1 through 34 as if fully set forth herein.

  36. This action is brought by Plaintiff to recover from Defendant HIBACHI GRILL unpaid

     overtime compensation, as well as an additional amount as liquidated damages, costs, and

     reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., 29 U.S.C. § 207,

     and § 448.01 Fla. Stat. et seq. 29 U.S.C. § 207 (a)(1) states, “ No employer shall employ any

     of his employees… for a work week longer than 40 hours unless such employee receives

     compensation for his employment in excess of the hours above-specified at a rate not less than

     one and a half times the regular rate at which he is employed.”

  37. Since the commencement of Plaintiff’s employment HIBACHI GRILL has willfully violated

     the provisions of § 7 of the FLSA [29 U.S.C. § 207] by employing employees engaged in

     commerce for workweeks longer than forty (40) hours without compensating them for all hours

     worked in excess of forty (40) hours at a rate not less than one and one half times his regular

     rate.

  38. Specifically, throughout his employment Plaintiff regularly worked between 78-84 hours

     during each workweek in which he was employed.

  39. 29 U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees… for a work

     week longer than 40 hours unless such employee receives compensation for his employment

     in excess of the hours above-specified at a rate not less than one and a half times the regular

     rate at which he is employed.”



                                                    6
Case 1:21-cv-20349-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 7 of 14




  40. HIBACHI GRILL is and was, during all times hereafter mentioned, an enterprise engaged in

     commerce or in the production of goods for commerce as defined in §§ 3 (r) and 3(s) of the

     FLSA, 29 U.S.C. § 203(r) and 203(s). HIBACHI GRILL’s business activities involve those to

     which the Fair Labor Standards Act applies.

  41. The Plaintiff was a cook and was at all relevant times, covered by the FLSA.

  42. Plaintiff was not exempted from the overtime provision of the Act pursuant to the provisions

     of the Act, 29 U.S.C. § 213(a), in that he was neither a bona fide executive, administrative, or

     professional employee. Plaintiff performed manual labor tasks and did not have decision-

     making authority.

  43. HIBACHI GRILL has knowingly and willfully failed to pay Plaintiff at time and one half of

     his regular rate of pay for all hours worked in excess of forty (40) per week between the

     relevant time period.

  44. By reason of the said intentional, willful and unlawful acts of HIBACHI GRILL, Plaintiff has

     suffered damages plus incurring costs and reasonable attorneys' fees.

  45. Plaintiff seeks to recover for unpaid wages accumulated from the date of hire.

  46. HIBACHI GRILL never posted any notice, as required by the Fair Labor Standards Act and

     Federal Law, to inform employees of their federal rights to overtime and minimum wage

     payments.

  47. As a result of HIBACHI GRILL’s willful violations of the Act, Plaintiff is entitled to liquidated

     damages.

  48. Plaintiff has retained the undersigned counsel to represent him in this action, and pursuant to

     29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable attorneys' fees and costs

     incurred in this action from HIBACHI GRILL.



                                                   7
Case 1:21-cv-20349-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 8 of 14




  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant HIBACHI

  GRILL:

         A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

             intentionally and with reckless disregard for Plaintiff’s rights;

         B. Award Plaintiff actual damages in the amount shown to be due for overtime

             compensation for hours worked in excess of forty (40) weekly, with interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

         E. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances.


                                            COUNT II
                                VIOLATION OF FLSA/OVERTIME
                                    against JAIME ZAHRAN

  49. Plaintiff, re-alleges and reaffirms paragraphs 1 through 34 as if fully set forth herein.

  50. At the times mentioned, Defendant JAIME ZAHRAN was, and is now, a corporate officer of

     corporate Defendant, HIBACHI GRILL.

  51. JAIME ZAHRAN was an employer of Plaintiff within the meaning of Section 3(d) of the “Fair

     Labor Standards Act” [29 U.S.C. § 203(d)], in that JAIME ZAHRAN acted directly in the

     interests of Defendant HIBACHI GRILL in relation to their employees including Plaintiff.

  52. Specifically, JAIME ZAHRAN supervised Plaintiff, determined company payroll decisions,

     and maintained the right to hire and fire Plaintiff during all pertinent times hereto.

  53. JAIME ZAHRAN had operational control of the business and is thus jointly liable for

     Plaintiff’s damages.

  54. Defendant JAIME ZAHRAN willfully and intentionally refused to properly pay Plaintiff

                                                    8
Case 1:21-cv-20349-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 9 of 14




     overtime wages as required by the law of the United States as set forth above and remains

     owing Plaintiff these wages since the commencement of Plaintiff’s employment with

     Defendants as set forth above.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant JAIME

  ZAHRAN:

         A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

             intentionally and with reckless disregard for Plaintiff’s rights;

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

             compensation for hours worked in excess of forty (40) weekly, with interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

         E. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances.

                                           COUNT III
                                VIOLATION OF FLSA/OVERTIME
                                    against OSAMA JALAVI

  55. Plaintiff, re-alleges and reaffirms paragraphs 1 through 34 as if fully set forth herein.

  56. At the times mentioned, Defendant OSAMA JALAVI was, and is now, a manager of corporate

     Defendant, HIBACHI GRILL.

  57. OSAMA JALAVI was an employer of Plaintiff within the meaning of Section 3(d) of the “Fair

     Labor Standards Act” [29 U.S.C. § 203(d)], in that OSAMA JALAVI acted directly in the

     interests of Defendant HIBACHI GRILL in relation to their employees including Plaintiff.

  58. Specifically, OSAMA JALAVI supervised Plaintiff, determined company payroll decisions,

     and maintained the right to hire and fire Plaintiff during all pertinent times hereto. In fact,



                                                    9
Case 1:21-cv-20349-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 10 of 14




      OSAMA JALAVI was the manager who terminated the Plaintiff.

   59. OSAMA JALAVI had operational control of the business and is thus jointly liable for

      Plaintiff’s damages.

   60. Defendant OSAMA JALAVI willfully and intentionally refused to properly pay Plaintiff

      overtime wages as required by the law of the United States as set forth above and remains

      owing Plaintiff these wages since the commencement of Plaintiff’s employment with

      Defendants as set forth above.

   WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant OSAMA

   JALAVI:

          A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

              intentionally and with reckless disregard for Plaintiff’s rights;

          B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

              compensation for hours worked in excess of forty (40) weekly, with interest; and

          C. Award Plaintiff an equal amount in double damages/liquidated damages; and

          D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

          E. Grant Plaintiff such additional relief as the Court deems just and proper under the

              circumstances.


                                              COUNT IV
                                        FLSA RETALIATION
                                       against HIBACHI GRILL

   61. Plaintiff, re-alleges and reaffirms paragraphs 1 through 34 as if fully set forth herein.

   62. 29 U.S.C. § 215(a)(3) of the FLSA states that it is a violation to “discharge or in any other

      manner discriminate against any employee because such employee has filed any complaint or

      instituted or caused to be instituted any proceeding under or related to this Act, or has testified

                                                    10
Case 1:21-cv-20349-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 11 of 14




      or is about to testify in any such proceeding, or has served or is about to serve on an industry

      committee.”

   63. HIBACHI GRILL’s conduct as set forth above constitutes a violation of the FLSA’s anti-

      retaliation provisions.

   64. The motivating factor that caused Plaintiff’s termination as described above was Plaintiff’s

      complaints for payment of his earned wages.

   65. HIBACHI GRILL’s conduct was in direct violation of the FLSA, and, as a direct result,

      Plaintiff has been damaged.

   WHEREFORE, Plaintiff respectfully pray for the following relief against Defendant HIBACHI

   GRILL:

      A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

          intentionally and with reckless disregard for Plaintiff’s rights;

      B. Enter judgment against the Defendant for all back wages from the date of discharge to the

          present date and an equal amount of back wages as liquidated damages, and;

      C. Enter judgment against the Defendant for all front wages until Plaintiff becomes 65 years

          of age; and

      D. Enter an award against Defendant and award Plaintiff compensatory damages for mental

          anguish, personal suffering, and loss of enjoyment of life;

      E. Award Plaintiff the costs of this action, together with reasonable attorneys' fees; and

      F. Grant Plaintiff such additional relief as the Court deems just and proper under the

          circumstances.




                                                    11
Case 1:21-cv-20349-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 12 of 14




                                               COUNT V
                                        FLSA RETALIATION
                                       against JAIME ZAHRAN

   66. Plaintiff, re-alleges and reaffirms paragraphs 1 through 34 as if fully set forth herein.

   67. 29 U.S.C. § 215(a)(3) of the FLSA states that it is a violation to “discharge or in any other

      manner discriminate against any employee because such employee has filed any complaint or

      instituted or caused to be instituted any proceeding under or related to this Act, or has testified

      or is about to testify in any such proceeding, or has served or is about to serve on an industry

      committee.”

   68. JAIME ZAHRAN’s conduct as set forth above constitutes a violation of the FLSA’s anti-

      retaliation provisions.

   69. The motivating factor that caused the adverse employment actions taken against Plaintiff

      including but not limited to Plaintiff’s transfers and termination as described above was

      Plaintiff’s complaints for proper payment of his earned wages.

   70. Defendant’s conduct was in direct violation of the FLSA, and, as a direct result, Plaintiff has

      been damaged.

   WHEREFORE, Plaintiff respectfully pray for the following relief against Defendant JAIME

   ZAHRAN:

      A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

          intentionally and with reckless disregard for Plaintiff’s rights;

      B. Enter judgment against the Defendant for all back wages from the date of discharge to the

          present date and an equal amount of back wages as liquidated damages, and;

      C. Enter judgment against the Defendant for all front wages until Plaintiff becomes 65 years

          of age; and



                                                    12
Case 1:21-cv-20349-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 13 of 14




      D. Enter an award against Defendant and award Plaintiff compensatory damages for mental

          anguish, personal suffering, and loss of enjoyment of life;

      E. Award Plaintiff the costs of this action, together with reasonable attorneys' fees; and

      F. Grant Plaintiff such additional relief as the Court deems just and proper under the

          circumstances.

                                              COUNT VI
                                        FLSA RETALIATION
                                       against OSAMA JALAVI

   71. Plaintiff, re-alleges and reaffirms paragraphs 1 through 34 as if fully set forth herein.

   72. 29 U.S.C. § 215(a)(3) of the FLSA states that it is a violation to “discharge or in any other

      manner discriminate against any employee because such employee has filed any complaint or

      instituted or caused to be instituted any proceeding under or related to this Act, or has testified

      or is about to testify in any such proceeding, or has served or is about to serve on an industry

      committee.”

   73. OSAMA JALAVI’s conduct as set forth above constitutes a violation of the FLSA’s anti-

      retaliation provisions.

   74. The motivating factor that caused the adverse employment actions taken against Plaintiff

      including but not limited to Plaintiff’s transfers and termination as described above was

      Plaintiff’s complaints for proper payment of his earned wages.

   75. Defendant’s conduct was in direct violation of the FLSA, and, as a direct result, Plaintiff has

      been damaged.

   WHEREFORE, Plaintiff respectfully pray for the following relief against Defendant OSAMA

   JALAVI:




                                                    13
Case 1:21-cv-20349-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 14 of 14




        A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

            intentionally and with reckless disregard for Plaintiff’s rights;

       B. Enter judgment against the Defendant for all back wages from the date of discharge to the

           present date and an equal amount of back wages as liquidated damages, and;

       C. Enter judgment against the Defendant for all front wages until Plaintiff becomes 65 years

           of age; and

       D. Enter an award against Defendant and award Plaintiff compensatory damages for mental

           anguish, personal suffering, and loss of enjoyment of life;

       E. Award Plaintiff the costs of this action, together with reasonable attorneys' fees; and

       F. Grant Plaintiff such additional relief as the Court deems just and proper under the

           circumstances.


                                      DEMAND FOR JURY TRIAL

   Plaintiff, HENRY OROZCO demands trial by jury on all issues and all counts of this Complaint

   so triable as a matter of right.


   Dated: January 27, 2021                        PEREGONZA THE ATTORNEYS, PLLC

                                                   1414 NW 107th Ave,
                                                   Suite 302
                                                   Doral, FL 33172
                                                   Tel. (786) 650-0202
                                                   Fax. (786) 650-0200

                                                   By: /s/Nathaly Saavedra
                                                   Nathaly Saavedra, Esq.
                                                   Fla. Bar No. 118315
                                                   Email: nathaly@peregonza.com

                                                   By: /s/Juan J. Perez
                                                   Juan J. Perez, Esq.
                                                   Fla. Bar No. 115784
                                                   Email: juan@peregonza.com

                                                     14
